office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-141258-05 cc psi b8 uil the honorable sam brownback united_states senate washington dc dear senator brownback i am responding to your letter dated date signed by you and your colleagues about the recently published temporary and final diesel_fuel and kerosene excise_tax dye injection regulations you wrote that requiring application of these regulations to below-the-rack blending could have unintended negative consequences for the emerging biodiesel industry without accomplishing the goal of reducing tax_evasion thank you for your letter and your comments we have received similar comments from the public on the issues you raised we will keep your concerns in mind as we continue to work on these regulations again i appreciate your interest in this issue i am sending a similar letter to your colleagues if you have questions please contact me at -------------------- heather c maloy associate chief_counsel passthroughs and special industries sincerely
